 MCDONALD'S CORPORATION359McDonald's Corporation and its wholly-owned subsidi-ary,McDonald's of KahalaandILWULocal 142McDonald's Corporation and its wholly-owned subsid-iary,McDonald's of Ala MoanaandILWU Local142. Cases 37-CA-685 and 37-CA-686November 20, 1972DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn August 18, 1972, Administrative Law Judge 1Stanley Gilbert issued the attached Decision in thisproceeding. Thereafter, Respondent and the GeneralCounsel filed exceptions and supporting briefs, andin addition Respondent filed an answering brief tothe General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondents, McDonald's Corpo-ration and its wholly-owned subsidiaries,McDo-nald's of Kahala and McDonald's of Ala Moana,Honolulu, Hawaii, their officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.1The title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 1972.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Trial Examiner:Based upon a chargefiled in Case 37-CA-685 on January 5, 1972,as amendedon March 30, 1972,by ILWU Local142,hereinafterreferred to as the Union,and on a charge filed in Case37-CA-686 onJanuary18, 1972, as amended on March 30,1972, by said Union, the consolidated complaint hereinwas issued on April 18,1972. The complaint alleges thatMcDonald's Corporation and its wholly-owned subsidiarycorporations,McDonald's of Kabala and McDonald's ofAla Moana, as a wholly integrated enterprise, violatedSection 8(a)(1) and (3) of the Act. By their answerMcDonald's Corporation and its aforesaid subsidiarycorporations deny that they committed the unfair laborpractices alleged in the complaint.Pursuant to notice, the hearing was held in Honolulu,Hawaii, onMay 23, 24, and 25, 1972, before theundersigned, duly designated as Trial Examiner. Appear-ances were entered on behalf of all of the parties. Briefswere received from the General Counsel and McDonald'sCorporationon July 7, 1972, which were carefullyconsidered.Upon the entire record' in this proceeding and myobservation of the witnesses as they testified, I make thefollowing:FINDINGS OF FACT1.BUSINESS OF RESPONDENTMcDonald's Corporation, a national retail outlet with itsprincipalplace of business in Oakbrook, Illinois, isengaged in the State of Hawaii in the operation of foodand beverage stores.During the year preceding theissuance of the complaint, it had, in the course andconduct of its business operations, received gross revenuesin excess of $500,000 and purchased supplies valued inexcess of $10,000 which were manufactured outside theStateofHawaii.McDonald's of Kahala, a Hawaiicorporation and a wholly-owned subsidiary of McDonald'sCorporation, is engaged in the operation of a drive-inrestaurant in Honolulu, Hawaii. During the year precedingthe issuance of the complaint, it, in the course and conductof its business operations, received gross revenues in excessof $500,000 and purchased supplies valued in excess of$10,000 which were manufactured outside the State ofHawaii. McDonald's of Ala Moana, a Hawaii corporationand a wholly-owned subsidiary of McDonald's Corpora-tion, is engaged in the operation of a drive-in restaurant inHonolulu, Hawaii. During the year preceding the issuanceof the complaint, it, in the course and conduct of itsbusiness operations, received gross revenues in excess of$500,000 and purchased supplies valued in excess of$10,000 which were manufactured outside the State ofHawaii.As is admitted, each of said corporations is, and at alltimes material herein has been, an employer engaged incommerce and in operations affecting commerce withinthe meaning of Section 2(2), (6), and (7) of the Act. As isfurther admitted by all three corporations, at all timesmaterialherein they have had common owners andmanagerswho have formulated and administered acommon labor relations policy for said entities and theyhave constituted a single integrated business enterprise.Consequently, the three corporations collectively, herein-after referred to as the Respondent, are an employerengaged in commerce and in operations affecting com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.IThe complaint was amended during the course of the hearing and anunopposed motion to dismiss par. VII(b) of the complaint was granted atthe close of G.C.'s case200 NLRB No. 57 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE LABOR ORGANIZATION INVOLVED HEREINILWU Local 142,which is the Charging Party in thisproceeding and is hereinafter referred to as the Union, is,and has been at all times material herein,a labororganization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICES ALLEGEDThe unfair labor practices alleged in the complaint fallinto three categories: (1) that Respondent violated Section8(a)(1) of the Act by "unlawfully enforcing a no-solicita-tion rule," 2 by unlawful interrogation and by threateningitsemployeeswithdischarge for engaging in unionactivity; (2) that Respondent unlawfully reduced the hoursof employment of its employees, Robert Matsuyama andJoan Yoshiwara, because of their union activities; and (3)thatRespondent discriminatorily discharged employeesTerrance Tokuuke and Matsuyama because of their unionactivities.Itappears that the Union's organizational drive atvarious of Respondent's stores commenced at least as earlyasmid-June 1971. Following is a consideration of thevarious allegations in the complaint of unlawful conductby Respondent.A.Paragraph VI(a): Allegation that Respondent"unlawfully enforced a no-solicitation rule" by theConduct of Peter LukeTokuuke, who commenced his Union's organizationalefforts inmid-June 1971, credibly testified that in lateOctober or early November 1971, he attempted to talk toemployee LorriWeiner about the Union in front of abowling alley next to Respondent's Kahala restaurant. Shetold him that she had to go into the office and within 5 or10minutes Peter Luke, swing manager at the Kahalarestaurant, came out and asked him to come into the officeof the restaurant. Both Luke and Tokuuke testified to theincident and in their testimony they both stated that Lukepointed to the sign which set forth the no-solicitation rule.Although Tokuuke did not so testify, Luke stated on thestand that he told Tokuuke that "there was a rule sayingthat there was no solicitation allowed on our property."Although the paragraph in the complaint referring to theincident alleges that Luke warned the employee that hecould not engage in union activity outside Respondent'spremises, it appears that General Counsel in his brief hasabandoned that allegation, but instead argues that Lukeadmitted to stating to the employee an unlawfully broadinterpretationof the no-solicitation rule.While thiscontention was not alleged, it appears that the incident wasfully litigated and that Respondent, through its supervisor,admitted making the above statement. Respondent in itsbrief contends that the allegation stated in the complaintwas not proved, This contention is meritorious since areasonable interpretation of Luke's conduct would appearto be that he was merely warning Tokuuke that he couldnot bring his organizational activities into Respondent'sstore.However, his warning against solicitation "on our2 It appears that there is no contention on the part of G C that the no-solicitation rule promulgated by Respondent is unlawful but rather theproperty" was too broad to be lawfulsinceitwas notlimited to nonworkareas andon nonworktime.Montgom-eryWard & Co.,162 NLRB 369, 379.Respondent denies that Luke was a supervisor within themeaning of the Act. It appears from the record, particular-ly the credited testimony of Deborah Gee and theadmission of Luke (that he,as swing manager,was "incharge of the store"), that Luke was a supervisor within themeaning of the Act at the time of the incident.Consequently,it isconcluded that by Luke's conductRespondent interfered with, restrained and coerced em-ployees within themeaningof Section 8(a)(1) of the Act.B.Paragraph VI(b): Allegation that Respondent"unlawfully enforceda no-solicitationrule by theConduct of Donald Scott"It is alleged that the no-solicitation rule was unlawfullyenforced in that Donald Scott, manager of the Kahalarestaurant,warned Tokuuke not to "engage in unionactivityin anarea outside" restaurantpremises. It appearsthatRespondent has a rule prohibiting employees from"loitering"in itsrestaurants when they are off duty. Itfurther appears that General Counsel does not contendthat the rule itself is violative of the Act.On or about December 3, according to the creditedtestimony of Tokuuke and Scott, Scott followed Tokuukeout of the restaurant and warned him that he would hate tofire him for loitering. Tokuuke had been in the restauranton two or three occasions that day although he was not onduty. Scott made no reference to solicitation and it appearsthatTokuuke could only have reasonably inferred thatScottwas warning him about loitering and not aboutsolicitation outside Respondent'spremises.Consequently,it is concluded that General Counsel has failed to prove bya preponderance of the evidence the allegation in para-graph VI(b) of the complaint.C.Paragraph VI(d): Allegation that Respondent"threatened employees with discharge if they engagedin unionactivity"This allegation is predicated upon testimony with respectto a meeting of employees held by Respondent at the AlaMoana restaurant on December 12, 1971. A formeremployee,Marlene Ragsdale, and Matsuyama testifiedthat at the meeting, Dan Shiraishi, Respondent's areasupervisor, stated to the employees, in effect, that anyemployee active on behalf of the Union would beterminated. A number of Respondent'switnesses, includ-ing two nonsupervisory employees, denied that Shiraishimade a statement to that effect. It appears that Shiraishidid state that employees could be terminated for violatingRespondent's no-solicitation rule and that it was sobroadly stated that Ragsdale and Matsuyama might wellhave misinterpreted Shiraishi's statement.The denials ofthe testimony of Ragsdale and Matsuyama are credited. Itis concluded, therefore, that General Counsel has failed toprove by a preponderance of the evidence the allegation inparagraph VI(d) that Respondent threatened employeescontentionis that throughits supervisors Respondent stated anunlawfullybroad interpretation of the rule. MCDONALD'S CORPORATION361with discharge if they engaged in union activity, but, as setforthherembelow, credited testimony with respect toShiraishi's reference to solicitation supports a finding thatRespondent violated paragraph VI(g) of the complaint.D.Paragraph VI(g): Allegation of Too Broad anApplication of the No-Solicitation Rule(onDecember 12)Based upon the testimony of Respondent's witness,CurtisYoung, the complaint was amended to allege inparagraph VI(g) thereof that on December 12, Respondentthrough the conduct of Shiraishi stated too broad anapplication of the no-solicitation rule. Young testified thatat the aforesaid meeting on December 12 Shiraishi stated,in referring to the no-solicitation rule, "anybody caughtsoliciting anything in the store would be grounds fortermination." 3 Consequently, it is found that the recordsupports a finding that the General Counsel has proved theallegation in paragraph VI(g) of the complaint. This broadan application of a no-solicitation rule is violative ofSection 8(a)(1) of the Act.Montgomery Ward & Co., supra.E.Paragraph VI(c): Allegation that Respondent`promised to eliminate an employee's reduction inworking hours if she would abandon her unionactivity"; and Paragraph VII(I): Allegation thatRespondent Reduced the Hours of Employment ofJoan Yoshiwara Because of her Union Activity4Yoshiwara, who began her employment at the Kahalarestaurant at the end of October 1971 and who is still anemployee of Respondent, testified that she engaged inorganizing activity on behalf of the Union. She furthertestified that at the end of November she saw that herschedule for the following week was for a lesser number ofhours than she had formerly worked, and that sheapproached Scott, the manager, and asked to talk to himabout the reduction in her hours. Her testimony continuesas follows:... and then I said "I think we both know that itisnotmy attitude but it is my feelings about theUnion," and he just sort of nodded and then we hadthis long talk about all kind of stuff and then at the endof it he said "Well, I will give you your hours back ifyou promise not to do anything else that will put myjob in jeopardy."So then I said "Well, I don't know what is going toput your job in jeopardy because I am not in yourposition and I have to do what I believe in," and then Isaid "I think you are taking this Union thing toopersonally," and he said "Yes, maybe I am."A.So then he said "Well, we will see what we cando," and so then I got my hours back.On cross-examination she testified that she workedreduced hours for approximately one week after her talkwith Scott. Yoshiwara further testified that Scott told her"his job was in jeopardy if this Union thing came through,"which testimony she contradicted shortly thereafter.Scott testified that some time prior to his conversationwith Yoshiwara he anticipated a decrease in business in thelatter part of November, so he singled out the employeeswhom he regarded to be poorer performers for reduction ofhours to meet the anticipated reduction in workload andthat he selected Yoshiwara among them because of herpoor attitude and method of working. The record showsthat, during the period involved, the hours of 26 out of atotal of 59 employees were reduced. Consequently, it isconcluded that Respondent had an economic reason forreducing the hours of work of close to half of the Kahalaemployees.The issues with respect to the above allegations arewhether or not Yoshiwara was selected for reduction inhours because of her union activity and whether or notScott promised her that he would restore her hours if shegave up her union activity.The record will not support a finding that Respondenthad any knowledge of Yoshiwara's union activities prior totheir aforementioned conversation.However, if Yoshiwara'stestimonywere to be credited, it would afford a basisfor finding that Scott admitted having such knowledge andreduced her hours because of it. Finding such an admissionwould be predicated, for the most part, on her testimonythat when she accused Scott of reducing her hours becauseof her union activity he "just sort of nodded." Scotttestified that when she made the accusation he shruggedhis shoulders, that he did not want to start an argumentwith her in front of other employees in the immediatevicinity. To find that Scott nodded instead of shrugged is asomewhat tenuous basis for determining that Scottadmitted the discriminatory nature of his action withregard to Yoshiwara's working hours. Scott appeared to bea credible witness with respect to his reasons for selectingYoshiwara and that, coupled with the evident economicreasons for reducing Yoshiwara's hours aswell as those of25 other employees, leads the Trial Examiner to thefollowing conclusions: (a) that Yoshiwara was not discrim-inatorily selected for reduction of hours, and (b) that Scottdid not promise restoration of her working hours if sheabandoned her union activity, but rather his promise waspredicated on improvement in her attitude and workperformance.Consequently, it is concluded that theGeneral Counsel has failed to prove by a preponderance ofthe evidence the allegations in paragraphs VI(c) and VII(c)of the complaint.F.Paragraph VI(e): Allegation of UnlawfulInterrogation by Kinney, and Paragraph VI(f):Allegation of Two Incidents of Unlawful Threats byKinney 5Matsuyama testified to conversations he had withKinney, manager of the Ala Moana store, in December1971, which relate to the above allegations. It appears that3Although Shiraishi's testimony contradicts that of Young as to what he4These allegations are considered together since, they are interrelatedstatedwith regard to the no-solicitation rule, it is found that Young's5Paragraph VI(f) of the complaint was amended during the course of thetestimony should be credited as to what Shiraishi communicated to thehearing to allege two incidents instead of one (based on the testimony ofemployees at the meeting.Matsuyama) 362DECISIONSOF NATIONALLABOR RELATIONS BOARDthe first conversation occurred on or about December 20,and it further appears that the G.C. relies upon Matsuya-ma's testimony with respect to this conversation for theproof of paragraph VI(e) of the complaint and one of thetwo incidents alleged in paragraph VI(f) of the complaint.BothMatsuyama and Kinney testified to this firstconversation.It appears from the testimony of both that Kinney wasaware of Matsuyama's organizational activities on behalfof the Union. It also appears from the testimony of boththat there was a discussion about whether his activities onbehalf of the Union jeopardized his job. Their testimony isat variance, however, on two crucial points. Matsuyamatestified thatKinney asked him how the union drive wascoming along and, also, that Kinney told him that Shiraishiwanted to fire him because of his union activity, but thathe (Kinney) persuaded Shiraishi to keep Matsuyamabecause he was a good worker and there were no groundsfor firing him. Respondent argues that this testimony ofMatsuyama should not be credited in that there was nomention of either matter in his pretrial statements. Whilethere is no mention in his pretrial statements (of whichthere were four) of Kinney inquiring as to the union drive,it is noted that in his pretrial statement of January 19, 1972(the first paragraph of the second page thereof), Matsuya-ma did allude to a statement by Kinney that Shiraishiwanted to get rid of him because of his union activity.Kinney denied that he made any such statement. However,it is noted that Kinney's denial was somewhat equivocal,that when he was asked if he had made such a statement hereplied that he "did not think so." On these two points,Matsuyama was the more convincing of the two witnessesand, therefore, his testimony is credited.Matsuyama testified to another conversation on Christ-mas day which was very similar to the conversation he hadwith Kinney on December 20. On the other hand, Kinneydenied that there was such a conversation and, further-more, credibly testified that the restaurant was closed onChristmas day. It is noted that there is no reference inMatsuyama's pretrial statements to this conversation (onDecember 25).With respect to this aspect of theirtestimony,Kinney was the more convincing of the twowitnesses and his denial that this conversation took place iscredited.It is concluded from the above findings of fact that onDecember 20 Kinney unlawfully interrogated Matsuyamain violation of Section 8(a)(1) of the Act as alleged inparagraph VI(e),6 and it is further concluded that Kinneyunlawfully threatened Matsuyama in violation of Section8(a)(1) of the Act by his statement on December 20 thatShiraishiwanted to discharge him because of his unionactivities (one of the two incidents alleged in paragraphVI(f) of the complaint).?G.Paragraph VII(a): Allegation that RespondentUnlawfully Reduced Matsuyama's Hours ofEmploymentItappears that for the semimonthly payroll periodending November 30, 1971, and the payroll period endingDecember 15, 1971, Matsuyama's hours of employmentwere considerably reduced as compared with the periodsprior and subsequent thereto. Shiraishi testified that helearned of Matsuyama's union activity in December 1971.Matsuyama testified that he commenced working for theUnion about the middle of November 1971. There isnothing in the record upon which a finding can bepredicated that Respondent was aware of Matsuyama'sunion activity prior to December 1971.Matsuyama'stestimony as to the reduction of his hours is considerablyconfused. Furthermore, it appears from his testimony thathe was injured on December 2, 1971, and was certified by adoctor a few days later as unable to work for "theremainder of the week." It appears that there was someconfusion as to when he was medically fit to return to workand whether the work schedule was completed for thesecond week of the period before it was ascertained that hewas fit for work.Based upon the abovefindingsof fact,it isconcludedthat there is no basis for finding that Matsuyama'sreduction in working hours for the period betweenNovember 15 and November 30, 1971, was unlawfullymotivated. It appears that for the period ending December15Matsuyama worked 14-1/2 hours, that he was unable towork for medical reasons for over a week, that when heasked Kinney for more hours of work Kinneysaid,"Sure,"and that thereafter Matsuyama was apparently given a fullschedule of work.The Trial Examiner is of the opinion that Matsuyama'stestimony concerning his reduction of hours is tooconfused, particularly with respect to the period he was notworking because of his medical injury, to permit a findingthat the reduction of hours for the period betweenNovember 30 and December 15, 1971, was unlawfullymotivated. Therefore,it isconcluded that General Counselhas failed to prove by a preponderance of the evidence theallegation in paragraph VII(a) of the complaint.H.Paragraph VIII(a): Allegation that Tokuuke wasUnlawfully Discharged on December 23, 1971On December 23, Tokuuke was notified that he wasdischarged for the use of obscene language in the presenceof a customer. The General Counsel contends that thedischarge was motivated by Tokuuke's activity on behalfof the Union.The record clearly reveals that, at the time of hisdischarge,management was aware that Tokuuke wasactive in the Union's organizational drive. It is wellestablished, however, that an employee's activity on behalfof a union does not insulate him from discharge for cause.Savannah Electric and Power Company,197 NLRB No. 118.6His inquiry as to the union drive constituted interference, restraint and4Kinney's reassurance that he persuaded Shiraishi not to dischargecoercion within the meaning of Sec 8(a)(1), particularly in view of theMatsuyama did not eradicate the threatening character of his statement offinding that it was made in context with Kinney's statement of Shiraishi'sShiraishi's attitudedesire to get rid of Matsuyama. MCDONALD'S CORPORATIONIn essence, the issue with respect to Tokuuke's discharge iswhether the reason ascribed by Respondent for hisdischarge was a pretext to disguise an unlawful motive (hisunion activity).It appears from credited testimony that, on December16,Luke, swing manager at the Kahala restaurant, wasadvised by two employees that on the previous nightTokuuke had "sworn in front of customers," that Tokuukehad said that "he was wondering what those fucking guysin the back were doing" and that Luke was "screwed up"in the way he was operating the restaurant that night .8Luke asked the employees to give him a written statementof what they had told him. It appears that he received fromthem a joint statement as well as individual statementsconfirming what they had reported.On December 20, Tokuuke was summoned to therestaurant office where Scott, Luke and Shiraishi werepresent. Shiraishi questioned him about his "swearing upfront"on December 15 and according to Tokuuke'stestimony he replied that he didn't recall swearing on thatday.However, Tokuuke subsequently testified that he"could have told" Shiraishi later that he had "sworn orcursed in front of customers." Shiraishi told him that hewould make a further investigation and, if he had beenswearing, action would be taken against him, but if thereports of his swearing were not true he would apologize toTokuuke. Shiraishi credibly testified that later that eveninghe received the joint statement of the two employeesaccusing Tokuuke of swearing in front of customers anddecided to fire him.In addition to management's knowledge of Tokuuke'sunion activity and Respondent's antiunion animus whichare demonstrated by the record, General Counsel arguesthat the reason advanced by Respondent for Tokuuke'sdischarge was a pretext because swearing was commonamong Respondent's personnel and that Tokuuke's denialthat he swore in front of a customer should be credited. Itappears that Respondent did tolerate use of obscenelanguage by its personnel, but it does not appear thatRespondent tolerated it in front of customers. The TrialExaminer credits the testimony that swearing in front of acustomer is considered by the Respondent as a seriousoffense in view of the type of clientele it serves.As to whether or not Tokuuke did, in fact, use obscenelanguage in front of customers, it should be noted that thisisnot the issue, but, rather, the issue is whether Respon-dent in good faith believed that Tokuuke had committedsuch an offense. It appears that in the circumstancesRespondent did have reasonable grounds to believe thatthe offense was committed. (It is noted that Tokuuke'sdenials that he swore in front of customers were notconvincing, and that he admitted that he could have toldShiraishi that he had done so.) Respondent made areasonably thorough investigation of the charge, gaveToktiuke an opportunity to discuss the matter withmanagement, and had no reason for refusing to accept atface value the statements of the employees that Tokuukehad committed the offense for which he was discharged.Since it cannot be found that Tokuuke would not have8 It appears that the service was unusually slow at the time he wascharged with making the remarks ascribed to him.363been discharged but for his union activities, it is concludedthat the General Counsel has failed to prove by apreponderance of the evidence that Respondent unlawfullydischarged Tokuuke as alleged in paragraph VIII(a) of thecomplaint.I.Paragraph VIII(b): Allegation thatMatsuyamawas Unlawfully Discharged on January 12, 1972It appears that Respondent decided to discharge Matsu-yama on January 12, 1972, but that he was not notified ofthe decision until he called the Respondent on January 16,1972. It appears from Shiraishi's testimony that hisdecision to discharge him was predicated on informationthatMatsuyama had taken a vacation without leaveincluding the first week in January 1972 and had failed toreport for the several days he was scheduled to work thatweek. According to Matsuyama's testimony, he had beengranted a 10-day vacation (covering the period in question)by the store manager, Larry Leanio, and General Counselargues that the reason advanced by Respondent forMatsuyama's discharge was a pretext, that the motivetherefor was Matsuyama's activity on behalf of the Union.Matsuyama testified to the events leading up to hisdischarge as follows: On December 27, 1971, he decided torequest a 3-day leave of absence and spoke to the assistantmanager, Miles Ichinose, about it and Ichinose told him toeither get the manager's approval or leave a written requestfor the time off on the cabinet above the manager's deskfor action by the manager; he prepared a written requestand posted it on top of the cabinet; he checked back onDecember 29 and it was not there; he spoke to Ichinoseabout it and was told his request must have gotten lost andthat he should speak to the manager; he decided to ask for10 days instead of 3 and went to the manager's office andasked Leanio for the 10-day leave to which Leanio agreed;Leanio told him to get the request in writing so that hewould have a record for his file; he prepared the writtenrequest9 and gave it to Leanio; he left on his vacation andhe did not return until January 9, 1972; on the previousday he had his brother call the restaurant and request anextension of his leave; his brother told him that he hadspoken to Leanio and Leanio refused to give him anyextension and warned that Matsuyama would be terminat-ed if he did not return on January 9; he himself called therestaurant and spoke to Pedro Repelio, an assistantmanager, who told him that he had better be at therestaurant by 4:30 on January 9 or he would be replaced;he reported to the restaurant on January 9; Ichinose, afterasking him if he enjoyed his vacation, told him that he wasnot scheduled to work but that he would allow him to workthat night; according to the schedule he was not assignedtowork the following week; on the 16th he called therestaurant and inquired of Repelio when he was scheduledtowork; Repelio informed him that he was terminated;when he asked why he was terminated Repelio, after somedelay, informed him that he was terminated because hehad overextended his vacation; and the next day he sawLeanio and asked him what the reason was for his9 It appearsthat the "request" was, in essence, a note expressing thanksfor having been granted the vacation 364DECISIONSOF NATIONALLABOR RELATIONS BOARDdischarge and was told that it was because he hadoverextended his vacation.Testimonywas elicited from four of Respondent'switnesses(Shiraishi,Leanio, Ichinose and Kinney)bearingupon the issue of Matsuyama's discharge.Shiraishi testified as follows:As area supervisor hepasses upon all terminations; on January 10 he was atRespondent'srestaurant inHilowhen he received atelephone call from Leanio; Leanio told him that he hadreceived a call from a person who said he was Matsuya-ma's brother requesting an extension on Matsuyama'sleave of absence;Leanio told him (Shiraishi)that he didnot know of any leave of absence, that Matsuyama had notreported to work for several days for which he had beenscheduled (ostensibly the previous week) and that he wouldlike to replace him; he told Leanio to go ahead andterminate Matsuyama;he thought about it and 15 minuteslatercalledLeanio and told him not to terminateMatsuyama, that he would have to make a phone call (toRespondent's attorney); that he "felt" thatMatsuyama"was doing a little soliciting for the Union" and that hemight get in trouble with the Union if he dischargedMatsuyama; he remembered that Kinney was the formermanager of the Ala Moana restaurant, so he asked Kinneyifhe had granted Matsuyama a leave of absence whichKinney denied; a day or two later he conferred with theattorney for the Respondent who informed him that if it isnormal procedure to terminate employees for failure toreport to work as scheduled, he should go ahead andterminateMatsuyama; and on January 12 he directedLeaniq to discharge Matsuyama. It should be noted at thispoint that the parties stipulated that it is the practice ofRespondent to terminate employees who fail to report forwork as scheduled.Leanio's testimony with respect to his telephone conver-sationwith Shiraishi on January 10 and Shiraishi's decisionon January 12, 1972, to discharge Matsuyama is consistentwith the testimony of Shiraishi. Leanio furthertestifiedthat he did not know at the time he talked to Shiraishi (onJanuary 10) that Matsuyama had worked the evening ofJanuary 9. Also, Leanio denied Matsuyama's testimonythat he had granted Matsuyama a 10-day vacation andtestified that he was not at the restaurant on December 29whenMatsuyama claimed that he obtained Leanio'sapproval for vacation. Leanio further testified that heassumed the job of manager of the Ala Moana restauranton January 1, 1972 (although he had reported to therestaurant a week or more prior thereto). Kinney, who hadbeen I:eanio's predecessor as manager of the Ala Moanarestaurants testified that the last day he worked in the AlaMoanaai restaurant was December 26, and if Matsuyamahad asked him for a vacation at that time he wouldprobably have referred him to Leanio.Iclurilose testified as follows: He took over the schedulingof the employees on. January 1, 1972, and he scheduledMatsuyama on three different days after January 2 (andapparently prior to January 9). Ichinose's testimonycorrobgrates,that of Matsuyama about Matsuyama report-ing to work on January 9, and that he told Matsuyamathat, although he was not scheduled to work, he would lethim work that night. Ichinose further testified that heaskedMatsuyama to prepare a new schedule of hisavailable hours.Ichinose also testified that when he madeup the work schedule, on January 2, for that week, he didnot see the"request"which Matsuyama testified he hadleftwith Leanio relating to the granting of his 10-dayvacation and the first time he saw the note wason January10; and when he found the note he did not scheduleMatsuyama from January 10 on. However,Ichinosetestified on cross-examination that he generally makes upthe schedule on a Wednesday or Thursday for thefollowingweek.It is noted that January 10 fell on aMonday and Matsuyama credibly testified that when heworked on January 9, he observed that he was notscheduled to work for the following week.It is found fromIchinose's testimony that he saw Matsuyama'sabove-mentioned "request"prior toMatsuyama'sreturn onJanuary 9.The testimony of Respondent'switnesses in support ofRespondent's contention that it dischargedMatsuyamabecause of his absence from work without leave is notconvincing.Leanio's testimony that he did not assume thejob of manager until January 1 and that he did not grantMatsuyama a 10-day vacation is not credited,as suchtestimony is inconsistent with his admission on cross-examination that,when he talked to Matsuyama's brotheron January 8, he told him to relaya message toMatsuyama that he"wouldn'tbe able to hold a positionopen for him if he didn't come back in time." This was inresponse to a request for an extension of Matsuyama'svacation and it follows therefrom that Leanio must havegranted the vacation.It is not reasonable for the phrase,"come back in time,"to have been used if the vacation towhich Matsuyama testified had not been granted.Matsuyama was a convincing witness with respect to theevents leading up to his discharge and his testimony withrespect thereto is credited. The record clearly indicates thatRespondent had knowledge of Matsuyama's union activityand,asfound hereinabove,Kinney had threatenedMatsuyama that Shiraishi wanted to get rid of Matsuyamabecause of his union activity but there was no basis fordischarging him for good cause.In the circumstances, it isfound that the reason advanced by Respondent forMatsuyama's discharge was a pretext and that Respondentwas motivated to discharge him because of his unionactivity.It is, therefore,concluded that Matsuyama's dischargewas in violation of Section 8(a)(3) and (1) of the Act, asalleged in paragraph VIII(b) of the complaint. The GeneralCounsel does not contend that the failure to scheduleMatsuyama for work during the week of January 9 to 15was unlawful and it does not appear that it would beappropriate to find that the failure to do so wasdiscriminatorilymotivated.Consequently,it is found thatthediscriminatorydischarge commenced at the timeMatsuyama was notified thereof,January 16,1972,insteadof January12, as alleged.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of the Respondent set forth insection III,above,occurring in connection with its MCDONALD'S CORPORATION365operations set forth in section I, above, have a close,intimate and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYItwill be recommended that the Respondent be orderedto cease and desist from engaging in the unfair laborpractices found herein and take certain affirmative action,as provided in the recommended Order below, designed toeffectuate the policies of the Act.Ithaving been found that Respondent discriminatorilydischarged RobertMatsuyama, it will be recommendedthatRespondent be ordered to offer him immediate andfull reinstatement to his former job, or, if his job no longerexists,toa substantially equivalent position withoutprejudice to his seniority or other rights and privileges. Itwill be further recommended that Respondent be orderedto reimburse him for any loss of pay hemayhave sufferedas a resultof his discriminatory discharge in the manner setforth in F.W.Woolworth Company,90 NLRB 289,291-293, togetherwith 6 percent interest thereon inaccordance withIsis Plumbing & Heating Co.,138 NLRB716.Upon the basis of the foregoing findings of fact andupon the entire record, I make the following:CONCLUSIONS OF LAW1.McDonald's Corporation,McDonald's of Kahala,and McDonald's of Ala Moana are individually employersengaged in commerce within the meaning of Section 2(6)and (7) of the Act, and are collectively an employer (hereinreferred to as the Respondent) engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent violated Section 8(a)(3) and (1) of theAct by discharging Robert Matsuyama on January 16,1972.4.Respondent violated Section 8(a)(1) of the Act bythe following conduct:(a) Stating too broad an interpretation of its no-solicita-tion rule in late October or early November of 1971 and onDecember 12, 1971.(b)Unlawfully interrogating Robert Matsuyama on orabout December 20, 1971, and(c)Threatening Matsuyama on or about December 20,1971, by informing him that the area supervisor wanted todischarge him for his union activities.5.The General Counsel has failed to prove by apreponderance of the evidence the allegations in thefollowing paragraphs of the complaint: paragraphs VI(b),10As noted hereinabove, par. VII(b) of the complaint was dismissedduring the course of the hearing.it In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall beVI(c),VI(d),VII(a) and VII(c), and one of the twoincidents alleged in VI(f).106.The General Counsel has failed to prove by apreponderance of the evidence the allegation in paragraphVIII(a) of the complaint that Terrance Tokuuke wasdiscriminatorily discharged.Upon the foregoing findings of fact, conclusions of lawand upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended: 11ORDERMcDonald's Corporation and its wholly-owned subsidi-aries,McDonald's of Kahala and McDonald's of AlaMoana, their officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in ILWU Local 142, orany other labor organization, by discriminating againsttheir employees in regard to hire and tenure of employ-ment or any other term or condition of employment.(b)Unlawfully interpreting their no-solicitation rule toencompass nonwork time and nonwork areas.(c)Unlawfully interrogating employees with respect totheir protected activities.(d) Threatening employees with discharge for engagingin union activities.(e) In any other manner interfering with, restraining orcoercing employees in the exercise of rights under Section 7of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Offer to Robert Matsuyama immediate and fullreinstatement to his former job, or, if his job no longerexists,toa substantially equivalent position withoutprejudice to his seniority or other rights and privileges.(b)Make Matsuyama whole for any loss of pay sufferedby him by reason of his discriminatory discharge in themanner set forth in the section hereinabove entitled "TheRemedy."(c) Immediately notify Robert Matsuyama, if presentlyserving in the Armed Forces of the United States, of hisright to full reinstatement, upon application after dischargefrom the Armed Forces, in accordance with the SelectiveServiceAct and the Universal Military Training andService Act.(d)Upon request, make available to the Board or itsagents for examination and copying all payroll and otherrecords containing information concerning their backpayobligation under-this recommended Order.(e) Post at their restaurants in Honolulu, Hawaii, knownasMcDonald's of Kahala and McDonald's of Ala Moana,copies of the notice attached hereto as "Appendix." 12Copies of said notice on forms furnished by the RegionalDirector for Region 20, after being duly signed by anauthorized representative of Respondent, shall be posteddeemed waived for all purposes12 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board " 366DECISIONSOF NATIONALLABOR RELATIONS BOARDby Respondent immediately upon receipt thereof andmaintained by it for a period of 60 consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered,defaced or covered by any othermaterial.(f)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of the receipt of thisTrial Examiner'sDecision,what steps Respondent hastaken to comply herewith.13The allegations of the complaint which are found not tohave been sustained should be, and are hereby, dismissed.13 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read."Notify the Regional Director for Region 20, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith "WE WILL NOT threaten employees with discharge forengaging in union activities.WE WILL NOT in any other manner interfere with,restrain or coerce employees in the exercise of rightsunder Section 7 of the Act.WE WILL offer to Robert Matsuyama immediate andfull reinstatement to his former job, or,if his job nolonger exists, to a substantially equivalent positionwithout prejudice to his seniority or other rights andprivileges and make him whole for any loss of paysuffered by him as a result of his discriminatorydischarge.MCDONALD'SCORPORATIONMCDONALD'S OF KAI-IALAMCDONALD'S OF ALAMOANA(Employer)APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in ILWULocal 142, or any other labor organization, bydiscriminating against our employees in regard to hireand tenure of employment or any other term orcondition of employment.WE WILL NOT unlawfully interpret our no-solicita-tion rule to encompass nonwork time and nonworkareas.WE WILL NOT unlawfully interrogate employees withrespect to their protected activities.DatedBy(Representative)(Title)We will immediately notify Robert Matsuyama,if present-ly serving in the Armed Forces of the United States, of hisright to full reinstatement,upon application after dischargefrom the Armed Forces, in accordance with the SelectiveServiceAct and the Universal Military Training andService Act.This is an official notice and must not be defaced' byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,1311 Kapiolani Boulevard,Suite 308, Honolulu,Hawaii 96814,Telephone 808-546-5100.